t c memo united_states tax_court rodney harris petitioner v commissioner of internal revenue respondent docket no filed date r determined income_tax deficiencies and accuracy-related_penalties the latter of which r conceded before the trial for p’ sec_2010 and sec_2011 tax years with respect to r determined that p is not entitled to head_of_household filing_status or the exemption for a qualifying_child credit for child and dependent care expenses child_tax_credit or earned_income_credit for p’s minor child k h with respect to r determined that p is not entitled to the exemption for a qualifying_child_child_tax_credit earned_income_credit or american opportunity_credit for k h_r reached these determinations because the conciliation agreement between p and k h ’s mother did not allocate the exemption for k h but indicates that k h’s mother should have custody of k h for the greater part of the year in furtherance of his position r also relied on k h ’s school records which suggest that k h resides with his mother close to k h ’s school at trial credible testimony demonstrated that p although never married to k h ’s mother played an instrumental role in k h ’s active lifestyle in and and that the terms of the conciliation agreement were not followed in those years further it was determined that neither k h nor his mother actually resided regularly at the address listed in the school records held p is entitled to dependency_exemption deductions for his qualifying_child k h for and held further p is entitled to the credit for child and dependent care expenses child_tax_credit and earned_income_credit for k h for held further p is entitled to the child_tax_credit and earned_income_credit for k h for rodney harris pro_se whitney n moore for respondent memorandum findings_of_fact and opinion wherry judge the case is before the court on a petition for redetermination of the income_tax deficiencies and accuracy-related_penalties respondent determined for both the and tax years after disallowing the exemption for a qualifying_child credit for child and dependent care expenses child_tax_credit earned_income_credit and head_of_household filing_status while petitioner elected single filing_status rather than head_of_household on both hi sec_2010 and sec_2011 form sec_1040a u s individual_income_tax_return the form 866-a explanation of items for states that respondent is disallowing continued respondent determined a deficiency of dollar_figure in the federal_income_tax of petitioner rodney harris and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 after disallowing the exemption for a qualifying_child_child_tax_credit earned_income_credit and american opportunity_credit respondent determined a deficiency of dollar_figure in the federal_income_tax of petitioner and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 after concessions by the parties on penalties the issue for decision is whether petitioner is entitled to dependency_exemption deductions for his minor child k h for the and tax years as eligibility for the credit for child and dependent care expenses child_tax_credit and earned_income_credit is contingent upon whether petitioner is entitled to dependency_exemption deductions for k h those issues are merely continued the head_of_household filing_status petitioner has not asserted head_of_household filing_status in this proceeding all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined accuracy-related_penalties for and but conceded the penalty issue in full before trial it is the policy of this court not to identify minors we refer to petitioner’s minor child by his initials see rule a computational petitioner is not eligible for the american opportunity_credit despite our holding today a trial was held on date in los angeles california findings_of_fact some of the facts have been stipulated and the stipulations with the accompanying exhibits are incorporated herein by this reference petitioner resided in california when his timely petition was filed petitioner is the biological father of k h the child’s biological mother alvanisha mcfall and petitioner never married and lived separately during the tax years at issue both ms mcfall and petitioner claimed dependency_exemption deductions for k h effectively each parent took the position that he or she was the custodial_parent and neither parent yielded the right to claim the dependency_exemption deductions to the other the american opportunity_credit was available for taxable_year sec_2010 and sec_2011 to taxpayers who paid qualified_tuition_and_related_expenses for education furnished to eligible students see sec_25a i eligible students should in addition to other requirements have been enrolled at an eligible_educational_institution in a program leading toward a postsecondary degree certificate or other recognized postsecondary educational credential see sec_1_25a-3 income_tax regs as this was not the case for k h petitioner is not eligible for the american opportunity_credit in when k h was two years old a conciliation court agreement and stipulated order conciliation agreement was filed in the superior court of california county of los angeles whereby ms mcfall and petitioner agreed to share joint legal custody of k h the conciliation agreement does not award the dependency_exemption to either parent the conciliation agreement does set out detailed guidelines as to how k h ’s time should be split between the parents throughout the year for example it specifies that k h shall be in petitioner’s care on the first third and fifth weekends of every month from p m friday until p m sunday and that ms mcfall shall have the care and responsibility of k h during all other times moreover the conciliation agreement describes in detail how k h ’s time should be spent during holidays and school vacation as of and more than seven years had passed since the conciliation agreement allocating parental responsibilities was filed k h was and years old in year sec_2010 and sec_2011 respectively and had grown to make his family proud as a budding athlete playing both football and basketball k h earned trophies for his efforts and was awarded the most valuable player award for his participation on the football team achieving such success clearly required a high level of investment from both k h and his family football season typically lasted from august through november and basketball season was from january through march during these months k h had a rigorous daily schedule which usually involved a full_day of school from a m through p m followed by his participation in an after-school program called l a ’s best which started immediately after classes ended and ran through p m or p m k h would then have to change from his school clothes to his football or basketball uniform so that he would be ready for football or basketball practice which typically lasted from p m or p m to p m or p m football and basketball practice would take place several days a week generally tuesdays through thursdays and full games were usually played on saturdays football and basketball practice would take place at a park which was a five-to-seven-minute drive from school saturday football games would often be away games relatively far from the park there would be some away games for basketball as well k h ’s athletic success and active lifestyle would not have been possible without the care and commitment of his family from a logistical standpoint it is unlikely that ms mcfall alone could have managed k h ’s highly mobile daily activities particularly during football and basketball seasons ms mcfall did not own a car or have a driver’s license in and and traveled primarily by bus but ms mcfall’s mother would drive her once in a while while ms mcfall was unemployed in and no testimony or other evidence was offered demonstrating that ms mcfall spent her free time traveling with k h from activity to activity and respondent did not call ms mcfall as a witness moreover while school records suggest that k h resides with ms mcfall just a short distance from k h ’s school the address listed was determined at trial to be the residence of k h ’s half-brother’s grandmother ms mcfall although never married has another son by another man it is that son’s father’s mother’s address which was used on the school records neither ms mcfall nor k h actually resides at the address listed in the school records while ms mcfall’s actual address on west boulevard could not be determined at trial testimony indicated that ms mcfall did not live within walking distance of k h ’s school testimony suggested that k h slept at ms mcfall’s house up to three nights in a typical week during football and basketball seasons petitioner who also played football and basketball growing up provided credible corroborated testimony at trial demonstrating his significant role in k h ’s upbringing and lifestyle particularly during and petitioner had a certain affinity for the l a demos k h ’s football team because petitioner had played for the same team starting when he was seven years old petitioner was also very involved in k h ’s basketball team he was a former high school basketball player and he served as a coach on k h ’s basketball team in date petitioner along with his mother valanda harville and great aunt desilisa mitchell also testified to petitioner’s involvement in k h ’s daily routine petitioner owned a car during and and spent quite a bit of time tending to his son outside his monday through friday a m to p m work schedule as ms mitchell lives approximately one block from the place where k h ’s football practice takes place and also lives near his basketball practice location k h would generally change from his school clothes to his football or basketball clothes at her house whenever he practiced since petitioner’s official residence is ms harville’s house which is approximately miles from k h ’s school as well as approximately miles from where football and basketball practice takes place petitioner would often stay over with k h at ms mitchell’s house particularly on days that k h had practice petitioner and k h would also stay at ms mitchell’s house over the weekend particularly when k h had a game and petitioner felt too tired to make the long trip back to his home at ms harville’s house when petitioner and k h would stay at ms harville’s house they each enjoyed the comfort of their own bedrooms sometimes petitioner would take k h to ms mcfall’s home after practice in order to accommodate petitioner’s work schedule following the nights petitioner and k h stayed at ms harville’s house they would leave the house together around a m the next day to ensure that petitioner could drive k h to school on time and that petitioner would get to work on time the commute the next morning would be much more manageable following the nights petitioner and k h stayed at ms mitchell’s house after work petitioner would pick k h up from school at approximately p m and take him to ms mitchell’s house to change and then would take him to football or basketball practice after practice concluded around p m or p m petitioner would again decide whether to take k h to ms mcfall’s house drive out to ms harville’s house or stay over at ms mitchell’s house aside from his role in k h ’s athletics petitioner also spent summer vacations spring break and christmas break with k h moreover petitioner and k h attended church with ms mitchell on sundays and k h also sang in the church choir and worked as an usher ms mcfall attended a different church in and petitioner would typically take k h back to ms mcfall’s house after church on sundays in when ms mcfall’s house caught fire and partially burned petitioner and k h stayed at ms mitchell’s house for most of a two-month repair period so that petitioner could take k h to school every day while ms mcfall managed repairs to the house notwithstanding the terms of the conciliation agreement the evidence at trial clearly indicated that petitioner and ms mcfall did not follow the terms of the conciliation agreement in and petitioner’s active involvement in k h ’s life particularly during football and basketball seasons was not contemplated by the conciliation agreement entered into when k h was age two petitioner and ms mcfall primarily followed the conciliation agreement with respect to the weekends petitioner and ms mcfall never returned to the superior court in order to modify the terms of the conciliation agreement because they usually resolved parental custody issues amicably between themselves opinion as a general_rule the commissioner’s determination of a taxpayer’s liability is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 292_us_435 this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir although sec_7491 may shift the burden_of_proof in specified circumstances petitioner has not established that he meets the prerequisites under sec_7491 and for such a shift sec_151 generally allows an exemption for each dependent who is a child of the taxpayer subject_to age limitations not in issue here see sec_152 in general sec_152 defines dependent to include the taxpayer’s son or daughter who did not provide over half of his or her own support and who has the same principal_place_of_abode as the taxpayer for more than one-half of the calendar_year see sec_152 if the parents claiming any qualifying_child do not file a joint_return that child shall be treated as the qualifying_child of the parent with whom the child resided for the longer period of time during the taxable_year ie the custodial_parent see sec_152 under sec_1_152-4 income_tax regs the custodial_parent is the parent with whom the child resides for the greater number of nights during the calendar_year and the noncustodial_parent is the parent who is not the custodial_parent a child is treated as residing with a parent for a night if the child sleeps at the residence of that parent or if the child sleeps in the company of the parent when the child does not sleep at a parent’s residence sec_1 d i and ii income_tax regs however the noncustodial_parent may claim the dependency_exemption deduction if the custodial_parent executes a written declaration releasing the custodial parent’s claim to the deduction and the noncustodial_parent attaches that written declaration to the noncustodial parent’s return for that taxable_year sec_152 barrett v commissioner tcmemo_2008_284 petitioner and ms mcfall both claim to have been k h ’s custodial_parent in and and both claimed dependency_exemption deductions on their tax returns on that basis k h can be a qualifying_child of only one of them petitioner does not claim that he is entitled to the dependency_exemption deduction on the basis of a written declaration under sec_152 thus we must determine with whom k h resided for the longer period of time during each of the taxable_year sec_2010 and sec_2011 see sec_152 the conciliation agreement suggests by its terms that ms mcfall should be treated as the custodial_parent as k h is to spend the greater part of the calendar_year with her however the testimony presented at trial has convinced this court that the conciliation agreement did not reflect the time k h spent with each of his parents in and nor does the conciliation agreement reflect where and in which parent’s company k h likely sleeps at night on the basis of the testimony provided petitioner played an instrumental role in k h ’s life in the years at issue given petitioner’s involvement in k h ’s active lifestyle particularly during football and basketball seasons we find that k h slept either at petitioner’s residence or in the company of petitioner at petitioner’s great aunt’s house a greater number of nights during the and years than k h slept at ms mcfall’s residence or in her company consequently this court concludes that petitioner was k h ’s custodial_parent in and and that k h is the qualifying_child of petitioner who is therefore entitled to the dependency_exemption deduction for those years the court has considered all of respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
